33 F.3d 53
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Delfino GUEVARA, Jr., a/k/a Dale, Defendant Appellant.
No. 94-6653.
United States Court of Appeals, Fourth Circuit.
Aug. 17, 1994.Submitted:  July 19, 1994Decided:  August 17, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-90-52-C-P)
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
Delfino Guevara, Jr., Appellant Pro Se.
David Alan Graham, Assistant United States Attorney, Robert James Conrad, Jr., Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
PER CURIAM:


1
Appellant appeals from the district court's order that denied his Motion for Alternative Sentence.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Guevara, No. CR-90-52-C-P (W.D.N.C. Apr. 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED